DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, Claim 6, and Claims 10-15 are allowed in view of arguments/amendments filed 4/12/21.  
In regards to Claim 1, Greenwalt (US 2016/0354666) teaches a system for determining the spin rate and spin axis orientation of a body in motion, said system comprising: an electronics circuit that is located in said body, said electronics circuit including; an inertial measurement unit that generates IMU data in accordance with the motion of said body relative to a starting location and an ending location; a spin sensor module that generates spin sensor data in accordance with rotation of said body relative to a reference frame; at least one microcontroller that manages and executes acquisition of the IMU data and the spin sensor data, computation based on the IMU data and the spin sensor data and communication processes associated with the IMU data and the spin sensor data; a data storage module for storing data from said spin sensor or said at least one microcontroller; a wireless communication module that receives instruction data from a remote device and that sends spin sensor data or data from said at least one microcontroller to a computer device; a battery that supplies electrical power for said microcontroller and said wireless communication module; and a processing device that communicates with said wireless communication module, said 
However, Greenwalt, Thornton, Thurman, or Rankin, alone or in combination, fail to teach the spin rate of said body is reconstructed from said spin sensor data is segmented according to said IMU data and from said global frame data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRAMAR HARPER/Primary Examiner, Art Unit 3715